                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 1 of 14 Page ID #:1




                                                           1     AKERMAN LLP
                                                                 JUSTIN D. BALSER (SBN 213478)
                                                           2     Email: justin.balser@akerman.com
                                                                 PARISA JASSIM (SBN 273915)
                                                           3     Email: parisa.jassim@akerman.com
                                                                 601 W. Fifth Street, Suite 300
                                                           4     Los Angeles, California 90071
                                                                 Telephone: 213.688.9500
                                                           5     Facsimile: 213.627.6342
                                                           6     Attorneys for Plaintiff
                                                                 PRIVATE NATIONAL MORTGAGE
                                                           7     ACCEPTANCE COMPANY, LLC
                                                           8                                     UNITED STATES DISTRICT COURT
                                                           9                                CENTRAL DISTRICT OF CALIFORNIA
                                                       10
                                                       11          PRIVATE NATIONAL MORTGAGE                        Case No.
                                                                   ACCEPTANCE COMPANY, LLC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                                                           COMPLAINT FOR DAMAGES AND
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                                                    Plaintiff,                      INJUNCTIVE RELIEF FOR:
                                                       13
AKERMAN LLP




                                                                   v.                                               (1) VIOLATION OF DEFEND
                                                       14                                                           TRADE SECRETS ACT, 18 U.S.C.
                                                                   PROPRIETARY CAPITAL, LLC, a                      SECTION 1836, ET SEQ.;
                                                       15          Delaware limited liability company;
                                                                   BRANDON D. WATTS, an individual,                 (2) VIOLATION OF CALIFORNIA
                                                       16          and DOES 1 through 10, inclusive,                UNIFORM TRADE SECRETS ACT,
                                                                                                                    CALIFORNIA CIVIL CODE
                                                       17                           Defendants.                     SECTION 3426, ET SEQ.; AND
                                                       18                                                           (3) VIOLATION OF CALIFORNIA
                                                                                                                    BUSINESS & PROFESSIONS CODE
                                                       19                                                           SECTION 17200, ET SEQ.
                                                       20                                                           JURY TRIAL DEMANDED
                                                       21
                                                       22                     Plaintiff Private National Mortgage Acceptance Company, LLC (PennyMac)
                                                       23        complains against defendants Proprietary Capital, LLC (PropCap) and Brandon D.
                                                       24        Watts as follows:
                                                       25                                              NATURE OF ACTION
                                                       26                     1.   PennyMac brings this action against Brandon Watts and PropCap for
                                                       27        misappropriation of its proprietary EBO Cashflow Model.
                                                       28                     2.   PennyMac is among the nation's largest non-bank mortgage loan originators,
                                                                                                                1                              CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 2 of 14 Page ID #:2




                                                           1     servicers, and investors. It is a leader in identifying and purchasing profitable early
                                                           2     buyout loans from Government National Mortgage Association (Ginnie Mae), also
                                                           3     known as EBOs.
                                                           4                  3.    PennyMac spent years collecting the valuable loan data, developing
                                                           5     formulas, creating cash flow strategies, and preparing documentation for EBO purchases
                                                           6     and sales contained in its EBO Cashflow Model.
                                                           7                  4.    The profit opportunity associated with EBO loans attracts investment
                                                           8     managers like PropCap but, like other private investors, PropCap does not have its own
                                                           9     empirical loan-level data to develop equivalent pricing, cash flow models, and strategies.
                                                       10                     5.    PropCap instead hired away PennyMac employees starting with Brandon
                                                       11        Watts to overcome its limitations. Mr. Watts stole PennyMac's EBO Cashflow Model
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        and confidential transaction documents for PropCap's own competitive advantage.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                     6.    Mr. Watts brazenly sent a copy of PennyMac's stolen EBO Cashflow Model
AKERMAN LLP




                                                       14        containing PennyMac's proprietary and confidential borrower performance data, cash
                                                       15        flow analyses, and formulas to PennyMac in an effort to gain its business while employed
                                                       16        at PropCap and on PropCap's behalf.
                                                       17                     7.    PropCap then engaged in a concerted plan to poach more knowledgeable
                                                       18        PennyMac employees replicating PennyMac's proprietary EBO investment capabilities.
                                                       19                                   PARTIES, JURISDICTION, AND VENUE
                                                       20                     8.    PennyMac is a Delaware limited liability company with its principal place
                                                       21        of business located in Westlake Village, California. PennyMac owns the trade secrets
                                                       22        and proprietary information PropCap and Mr. Watts misappropriated.
                                                       23                     9.    PropCap is a Delaware limited liability company with its principal place of
                                                       24        business in Colorado. PropCap is an investment manager specializing in commingled
                                                       25        and single-investor portfolios in the residential mortgage-backed securities market and
                                                       26        purchases EBO loans from loan servicers for investment.
                                                       27                     10.   Brandon Watts is an individual who resides in Sherman Oaks, California.
                                                       28        Mr. Watts is currently employed as a Portfolio Manager at PropCap.                 PennyMac
                                                                                                                 2                               CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 3 of 14 Page ID #:3




                                                           1     employed Mr. Watts in its Moorpark and Westlake Village, California locations from
                                                           2     2014 through 2020.
                                                           3                  11.   This court has specific jurisdiction over PropCap because it hired Mr. Watts
                                                           4     and other employees, including former PennyMac employees, knowing they would live
                                                           5     and work for PropCap in California full-time. PropCap further knew Mr. Watts and other
                                                           6     former PennyMac employees would work to expand the company's business in California
                                                           7     and has solicited PennyMac's business in California.
                                                           8                  12.   This court has general personal jurisdiction over Mr. Watts because he is
                                                           9     domiciled in California.
                                                       10                     13.   This court has subject matter jurisdiction over PennyMac's federal trade
                                                       11        secret claim under 18 U.S.C § 1836 et seq. and 28 U.S.C. § 1331. This court has
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        supplemental jurisdiction over PennyMac's state law claims under 28 U.S.C. § 1367.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                     14.   Venue is proper in this district because a substantial part of the events giving
AKERMAN LLP




                                                       14        rise to PennyMac's claims occurred in this district. 28 U.S.C. § 1391(b).
                                                       15                                            GENERAL ALLEGATIONS
                                                       16        A.           PennyMac's EBO Investments
                                                       17                     15.   PennyMac operates in three business segments: loan production, loan
                                                       18        servicing, and investment management.
                                                       19                     16.   PennyMac's loan production segment produces certain residential mortgage
                                                       20        loans which PennyMac pools together and places into mortgage-backed securities
                                                       21        guaranteed by Ginnie Mae.
                                                       22                     17.   PennyMac's loan servicing segment contracts with Ginnie Mae to service
                                                       23        the securitized loans. PennyMac is Ginnie Mae's leading loan securitizer and servicer.
                                                       24        Because of this long-standing relationship, PennyMac possesses substantial non-public
                                                       25        data on Ginnie Mae loan performance, default, and foreclosure rates.
                                                       26                     18.   PennyMac's investment management business manages PennyMac
                                                       27        Mortgage Investment Trust, a specialty finance company that invests primarily in
                                                       28        residential mortgage loans and mortgage-related assets.
                                                                                                                   3                                 CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 4 of 14 Page ID #:4




                                                           1                  19.   Ginnie Mae contractually allows servicers like PennyMac to buy loans out
                                                           2     of their respective mortgage-backed securities early, including EBOs—loans where a
                                                           3     borrower is 90 or more days delinquent on his or her payment obligations.
                                                           4                  20.   PennyMac may, but is not obligated to, buy out EBO loans.
                                                           5                  21.   PennyMac can buy out EBOs for the loans' remaining unpaid principal
                                                           6     balance. It can then retain the loan, re-deliver the loan into a new mortgage-backed
                                                           7     security after it re-performs, or resell the loan to a third party.
                                                           8                  22.   An EBO becomes re-performing after the borrower cures the delinquency,
                                                           9     often through a loan modification or other loss mitigation program.
                                                       10                     23.   PennyMac can typically retain, resell to a third party, or re-deliver an EBO
                                                       11        into a new security for profit.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                     24.   Profitability depends greatly on the costs to service the loan and the length
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13        of time it takes the loan to re-perform.
AKERMAN LLP




                                                       14                     25.   Some EBOs never re-perform or become profitable after buy out.
                                                       15                     26.   But PennyMac has a proven track record of identifying EBOs it can turn into
                                                       16        performing loans and resell or redeliver for profit based on its years of servicing
                                                       17        experience, its extensive experience as a Ginnie Mae servicer, and its in-depth borrower
                                                       18        performance data.
                                                       19                     27.   PennyMac's reported fourth-quarter 2020 results reflected its meaningful
                                                       20        EBO activity with almost $200 million in net gains.
                                                       21        B.           PennyMac's EBO Cashflow Model
                                                       22                     28.   PennyMac hired Mr. Watts as a Vice President, Business Development in
                                                       23        2014 to support bulk mortgage servicing rights acquisitions. His duties later included
                                                       24        improving PennyMac's EBO purchasing portfolio.
                                                       25                     29.   Mr. Watts ran PennyMac's Servicing Investments group where he and his
                                                       26        team developed and enhanced PennyMac's proprietary EBO Cashflow Model.
                                                       27                     30.   The EBO Cashflow Model is an electronic file containing confidential and
                                                       28        proprietary data, formulas, assumptions, and vectors.
                                                                                                                  4                                CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 5 of 14 Page ID #:5




                                                           1                  31.   PennyMac's employees designed the Model to compile PennyMac's years of
                                                           2     proprietary borrower performance data and analyze past borrower performance trends.
                                                           3     The Model also incorporates regression and statistical analysis results to project future
                                                           4     borrower performance and PennyMac cash flow.
                                                           5                  32.   The EBO Cashflow Model has two primary components: (1) the framework;
                                                           6     and (2) the inputs. Both are proprietary and confidential.
                                                           7                  33.   The framework is the EBO Cashflow Model's structure (i.e., the columns,
                                                           8     formulas, and calculations within the file). It helps PennyMac understand the various
                                                           9     cash flow components.
                                                       10                     34.   The inputs—the borrower data flowing through the EBO Cashflow Model—
                                                       11        are derived from PennyMac's historical data collection and generated through
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        PennyMac's proprietary statistical model. For instance, PennyMac inputs historical
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13        foreclosure timeline, modification, short sale, deed-in-lieu of foreclosure, reinstatement,
AKERMAN LLP




                                                       14        and payoff activity data into the EBO Cashflow Model to predict the percentage of loans
                                                       15        that will result in foreclosure, modification, short sale, deed-in-lieu of foreclosure,
                                                       16        reinstatement, and payoff in the future.
                                                       17                     35.   The EBO Cashflow Model proprietary formulas then show how the
                                                       18        foreclosure, modification, short sale, deed-in-lieu of foreclosure, reinstatement, and
                                                       19        payoff percentage vectors impact an EBO investment.
                                                       20                     36.   PennyMac uses the Model to predict EBO profitability. It helps PennyMac
                                                       21        determine whether to buy potential EBOs, predict cash flow, and create pricing for sale
                                                       22        purposes. It also provides PennyMac a unique advantage in determining profitability and
                                                       23        realizing profit over its competitors.
                                                       24                     37.   PennyMac spent time, money, and resources developing the Model.
                                                       25        C.           PennyMac maintains the EBO Cashflow Model's confidentiality
                                                       26                     38.   All PennyMac employees, including Mr. Watts, are subject to PennyMac's
                                                       27        strict confidentiality guidelines and must abide by PennyMac's Employee Handbook and
                                                       28        Code of Conduct and Ethics as an employment condition.
                                                                                                                5                             CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 6 of 14 Page ID #:6




                                                           1                  39.   The Employee Handbook confirms PennyMac considers its EBO Cashflow
                                                           2     Model proprietary PennyMac work product:
                                                           3                  Any and all inventions, discoveries, developments, improvements,
                                                                              advances, and works of authorship, copyrights, patents, trademarks, trade
                                                           4                  secrets, suggestion or other intellectual property rights relating thereto in any
                                                                              and all countries that an employee has made, or conceived, or may make or
                                                           5                  conceive at any time during his or her employment with PennyMac (solely
                                                                              or jointly with others) and that relates to PennyMac's business activities,
                                                           6                  directly or indirectly, whether or not patentable, copyrightable, or
                                                                              protectable under mask work legislation or trademark laws . . . or any other
                                                           7                  law shall be the exclusive property of PennyMac . . . and shall be deemed
                                                                              "Proprietary Information."
                                                           8                                                       ****
                                                                              Any work in which the employee is engaged during the course of
                                                           9                  employment with PennyMac . . . also shall be deemed PennyMac's
                                                                              Proprietary Information. This property is of a confidential nature and may
                                                       10                     not be disclosed to others or made use of by any employee during or after
                                                                              their employment by PennyMac. Upon an employee's termination, any and
                                                       11                     all documents must be returned to PennyMac immediately.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                                                          ****
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                                              Any work in which the employee is engaged in during his or her employment
                                                       13                     with PennyMac . . . is considered PennyMac's property and is confidential.
AKERMAN LLP




                                                                              Accordingly, it shall be held in strict confidence and shall not be disclosed
                                                       14                     or made use of by any employee during his or her employment with
                                                                              PennyMac (except to PennyMac's benefit to the extent necessary to perform
                                                       15                     his or her obligations) or after termination of employment with PennyMac.
                                                                              As such, PennyMac's records, reports, software, products or documents may
                                                       16                     not be removed or copied at any time without prior management written
                                                                              approval and as required in the performance of duties for PennyMac. Upon
                                                       17                     an employee's termination, any documents relating to Proprietary
                                                                              Information or work performed by the employee or others for PennyMac
                                                       18                     shall be returned to PennyMac immediately.
                                                       19                     40.   Confidential and proprietary information and trade secrets include
                                                       20        "information related to pricing, profits, costs, markets, operations, customers, sales,
                                                       21        products, business plans, personnel, technical processes, trading of stock and other
                                                       22        business affairs and methods that are not readily available to the public."
                                                       23                     41.   PennyMac confirmed all proprietary information must be kept strictly
                                                       24        confidential in its Handbook: "Any violation of confidentiality may seriously injure
                                                       25        PennyMac's reputation, goodwill, profitability and effectiveness . . . Any improper
                                                       26        transfer of material or disclosure of trade secrets of confidential information constitutes
                                                       27        unacceptable conduct."
                                                       28                     42.   PennyMac also prohibits personal use of company property: "Company
                                                                                                                     6                                 CASE NO. TBD
                                                                                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 7 of 14 Page ID #:7




                                                           1     Property is available solely for use in the course and scope of business operations and in
                                                           2     performance of job responsibilities."
                                                           3                  43.   Company Property includes "systems and processes; . . . computer hardware
                                                           4     and software; . . . Intellectual Property such as electronic files, documents, software and
                                                           5     other similarly situated programs, presentations and proprietary information; time and
                                                           6     labor; products and services; or any other necessary and appropriate resource for use in
                                                           7     the operation of the business."
                                                           8                  44.   "[A]ll employees hired by PennyMac are prohibited from using any such
                                                           9     Proprietary Information or confidential information for their own benefit or for the benefit
                                                       10        of anyone other than PennyMac. Further, all employees are required to protect and
                                                       11        safeguard all such Proprietary Information and confidential information from
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        unauthorized disclosure."
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                     45.   PennyMac strictly prohibits technology misuse under the Employee
AKERMAN LLP




                                                       14        Handbook, including "[a]ttempting to modify or remove computer hardware, software or
                                                       15        other equipment without authorization. . . [N]o one is permitted to remove and/or make
                                                       16        copies of Company records, reports or documents without prior management approval."
                                                       17                     46.   PennyMac's Code of Conduct and Ethics likewise contains strict
                                                       18        confidentiality requirements.
                                                       19                     47.   Mr. Watts formally acknowledged the Employee Handbook and Code of
                                                       20        Conduct and Ethics through signing acknowledgment forms, most recently in 2019.
                                                       21                     48.   Mr. Watts knows the EBO Cashflow Model is a proprietary file containing
                                                       22        trade secrets and confidential information as one of its co-creators.
                                                       23                     49.   Mr. Watts also knows the EBO Cashflow Model's confidentiality is vitally
                                                       24        important as a Model creator and user.
                                                       25                     50.   PennyMac does not share any portion of the EBO Cashflow Model outside
                                                       26        the organization without ensuring strict confidentiality. It has never provided anything
                                                       27        other than a stripped-down version of the EBO Cashflow Model to outside parties.
                                                       28                     51.   PennyMac consistently requires any receiving person or entity execute a
                                                                                                                 7                             CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 8 of 14 Page ID #:8




                                                           1     strict non-disclosure agreement before disseminating the stripped-down document.
                                                           2     D.           EBO Cashflow Model misappropriation
                                                           3                  52.   PropCap hired Mr. Watts in August or September 2020 as an investment
                                                           4     portfolio manager and to manage its EBO purchase funding.
                                                           5                  53.   PropCap has a specific interest in PennyMac's EBO Cashflow Model to
                                                           6     identify EBO investment opportunities and solicit loan servicers for EBO purchases.
                                                           7                  54.   Mr. Watts tendered his resignation to PennyMac in August 2020, but
                                                           8     appropriated and retained a copy of the EBO Cashflow Model for his own personal use
                                                           9     before his last day of employment at PennyMac on September 1, 2020.
                                                       10                     55.   Mr. Watts also forwarded PennyMac's confidential and proprietary EBO
                                                       11        transaction deal documents to his personal email address on August 11, 2020. The
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        documents include PennyMac's Flow Sale Agreement, Mortgage Servicing Agreement,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13        Representation and Warranty Agreement, and Form of Purchase Confirmation created in
AKERMAN LLP




                                                       14        connection with a sale closing package.             These documents contain proprietary
                                                       15        information and result from significant time spent creating and negotiating their contents.
                                                       16                     56.   On October 26, 2020, PennyMac sent PropCap's managing partner, Craig
                                                       17        Cohen, a letter alerting PropCap all current and former PennyMac employees are subject
                                                       18        to confidentiality restrictions prohibiting them from utilizing or disclosing PennyMac's
                                                       19        trade secrets or its proprietary and confidential information, including but not limited to
                                                       20        proprietary tools and spreadsheets.
                                                       21                     57.   PennyMac discovered Mr. Watts' EBO Cashflow Model misappropriation
                                                       22        when Mr. Watts emailed PennyMac employees Vala Fartaj and Jon Coleman at least
                                                       23        twice in October 2020, after starting employment at PropCap.
                                                       24                     58.   Mr. Watts attached an EBO model to his October 29, 2020 email with the
                                                       25        subject line: "Prop Cap EBO Pricing – Updated." The attached file was entitled: "EBO
                                                       26        Partnership_Prop Cap_Pricing_Modeled Cashflows_Penny_10.29.2020.xlsx."
                                                       27                     59.   Mr. Watts sent the email from his PropCap email address in an attempt to
                                                       28        earn EBO investment business from PennyMac, stating:
                                                                                                                8                             CASE NO. TBD
                                                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                               Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 9 of 14 Page ID #:9




                                                           1                  Attached for your benefit, and in the spirit of transparency, is a file that
                                                                              contains assumptions and cashflows for the FHA partial claims; also
                                                           2                  included are high level assumptions around the new 90 flows, which are
                                                                              based on pre-COVID [sic] re-performance assumptions but current interest
                                                           3                  rate and MBS levels. As you will see, our pricing has improved
                                                                              significantly, and we are the best bid in the market for EBOs.
                                                           4
                                                           5                  60.   But Mr. Watts neglected to scrub the EBO model he attached for metadata:
                                                           6
                                                           7
                                                           8
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19                     61.   The metadata shows the file was created on August 25, 2017, three years
                                                       20        before Mr. Watts left for PropCap and on the exact day PennyMac created its EBO
                                                       21        Cashflow Model. It shows the creating company as "PennyMac USA."
                                                       22                     62.   Mr. Watts' spreadsheet is also nearly identical to PennyMac's EBO Cashflow
                                                       23        Model. The fields in both files are largely the same and contain identical formulas. The
                                                       24        foreclosure vectors in the PennyMac EBO Cashflow Model track the PropCap model
                                                       25        exactly, down to 16 decimal places. Mr. Watts simply added a term sheet and changed
                                                       26        some coloring to try to pass it off as a PropCap-created file.
                                                       27                     63.   Mr. Watts and PropCap subsequently engaged in an orchestrated effort to
                                                       28        poach PennyMac employees with significant proprietary data and EBO Cashflow Model
                                                                                                                   9                               CASE NO. TBD
                                                                                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                 57552229;1
                                                           Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 10 of 14 Page ID #:10




                                                           1   knowledge, enhancing their trade secret misappropriation. The employees poached are
                                                           2   unique to PennyMac's Servicing Investments group, demonstrating PropCap's interest in
                                                           3   retaining PennyMac's EBO Cashflow Model for its own advantage.
                                                           4                64.   Mr. Watts and PropCap stole PennyMac's intellectual property to avoid
                                                           5   spending significant funds developing formulas, applications, programs, and databases
                                                           6   and because it lacks historical EBO performance data, industry data, and experience
                                                           7   unique to PennyMac. The EBO Cashflow Model theft, alone and in conjunction with the
                                                           8   theft of PennyMac's proprietary deal documents and poached employees, confirms
                                                           9   PropCap and Mr. Watts' intent to misappropriate PennyMac's entire EBO business model.
                                                       10      The EBO Cashflow Model provides PropCap a competitive advantage it would otherwise
                                                       11      never have due to its lack of experience servicing Ginnie Mae loans.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   65.   PropCap is now using PennyMac's methodology, formulas, data,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      assumptions, and documents to create its own pricing on EBO deals.
AKERMAN LLP




                                                       14                   66.   PropCap and Mr. Watts provided PennyMac's competitors with PennyMac's
                                                       15      proprietary, trade secret information, allowing them to identify more profitable
                                                       16      investment opportunities at PennyMac's expense.
                                                       17                                                 COUNT ONE
                                                       18            Violation of Defend Trade Secrets Act (DTSA), 18 U.S.C. section 1836 et seq.
                                                       19                   67.   PennyMac incorporates all above paragraphs by reference.
                                                       20                   68.   PennyMac owns its confidential, proprietary EBO Cashflow Model,
                                                       21      including the framework and inputs.
                                                       22                   69.   The EBO Cashflow Model contains financial, business, technical, and
                                                       23      economic, information, including patterns, compilations, formulas, methods, techniques,
                                                       24      processes, procedures, programs, and codes.
                                                       25                   70.   PennyMac's confidential, proprietary, and trade secret information relates to
                                                       26      products and services used in interstate commerce. PennyMac buys out Ginnie Mae EBO
                                                       27      loans originated and secured by properties across the United States for re-performance
                                                       28      and investment opportunities.
                                                                                                                10                               CASE NO. TBD
                                                                                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                               57552229;1
                                                           Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 11 of 14 Page ID #:11




                                                           1                71.   PennyMac has taken reasonable measures to keep the EBO Cashflow Model
                                                           2   secret and confidential.
                                                           3                72.   PennyMac has at all times maintained stringent security measures to
                                                           4   preserve its EBO Cashflow Model's secrecy and all information patterns, compilations,
                                                           5   formulas, methods, techniques, processes, procedures, programs, and codes contained
                                                           6   within the EBO Cashflow Model confidential.
                                                           7                73.   PennyMac's confidential, proprietary, and trade secret EBO Cashflow
                                                           8   Model derives independent economic value from not being generally known or
                                                           9   ascertainable through proper means by others who could obtain economic value from the
                                                       10      Model's use or disclosure.
                                                       11                   74.   PropCap and Mr. Watts misappropriated PennyMac's EBO Cashflow Model
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      by copying, forwarding, and retaining the EBO Cashflow Model kept on PennyMac's
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      computers. They furthered the misappropriation by stealing EBO transaction deal
AKERMAN LLP




                                                       14      documents and poaching targeted PennyMac employees with significant borrower data
                                                       15      and Model information. PropCap and Mr. Watts knew and had reason to know the EBO
                                                       16      Cashflow Model is PennyMac property. Mr. Watts acknowledged and agreed the Model
                                                       17      is confidential and he is prohibited from obtaining it for his own personal use.
                                                       18                   75.   PropCap knows or has reason to know Mr. Watts acquired the EBO
                                                       19      Cashflow Model through improper means. PropCap does not independently possess
                                                       20      historical PennyMac borrower performance data and could only obtain the derived
                                                       21      performance vectors and cash flow analysis through Mr. Watts' misappropriation.
                                                       22                   76.   PropCap and Mr. Watts' misappropriation was intentional, knowing, willful,
                                                       23      malicious, fraudulent, and oppressive.
                                                       24                   77.   PropCap and Mr. Watts have used and will continue to use PennyMac's EBO
                                                       25      Cashflow Model for their own economic benefit and to PennyMac's detriment if not
                                                       26      enjoined through court order.
                                                       27                   78.   As a direct and proximate result of PropCap and Mr. Watts' conduct,
                                                       28      PennyMac has and will continue to suffer severe competitive harm, irreparable injury,
                                                                                                               11                             CASE NO. TBD
                                                                                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                               57552229;1
                                                           Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 12 of 14 Page ID #:12




                                                           1   and significant damages, in an amount to be proven at trial. PennyMac is entitled to
                                                           2   exemplary damages and its attorney's fees.
                                                           3                79.    PennyMac also seeks temporary, preliminary, and permanent injunctive
                                                           4   relief to recover and protect its confidential, proprietary, and trade secret information and
                                                           5   to protect other legitimate business interests.
                                                           6                                             COUNT TWO
                                                           7                      Violation of California Uniform Trade Secrets Act (CUTSA),
                                                           8                               California Civil Code section 3426, et seq.
                                                           9                80.    PennyMac incorporates all above paragraphs by reference.
                                                       10                   81.    PennyMac owns the trade secret—the EBO Cashflow Model containing
                                                       11      confidential and proprietary data, formulas, assumptions, and vectors.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   82.    PropCap and Mr. Watts knew or should have known the EBO Cashflow
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      Model is a trade secret, proprietary, and confidential. Mr. Watts acknowledged all
AKERMAN LLP




                                                       14      PennyMac intellectual property, data, and reports constitute proprietary information and
                                                       15      trade secrets. He knew PennyMac's EBO Cashflow Model contains non-public loan data,
                                                       16      and proprietary formulas, assumptions, and vectors as a Model creator and user. PropCap
                                                       17      does not independently possess PennyMac borrower performance data and could only
                                                       18      obtain the statistical vector and cash flow analysis through Mr. Watts' misappropriation.
                                                       19                   83.    PennyMac undertook reasonable means to maintain the EBO Cashflow
                                                       20      Model's secrecy, which Mr. Watts knew as a former PennyMac employee and EBO
                                                       21      Cashflow Model creator and user. PennyMac requires employees adhere to company
                                                       22      policy on confidentiality and outside entities execute non-disclosure agreements to obtain
                                                       23      even limited EBO Cashflow Model information.
                                                       24                   84.    PennyMac's proprietary, trade secret information is unknown to others.
                                                       25      PennyMac possesses significant non-public historical loan data as Ginnie Mae's largest
                                                       26      loan originator and servicer.
                                                       27                   85.    PennyMac derives significant value from the EBO Cashflow Model to
                                                       28      identify profitable investment opportunities.
                                                                                                               12                             CASE NO. TBD
                                                                                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                               57552229;1
                                                           Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 13 of 14 Page ID #:13




                                                           1                 86.   PropCap and Mr. Watts stole the EBO Cashflow Model for their own
                                                           2   economic gain to identify investment opportunities they can pass on to their own
                                                           3   customers—direct PennyMac competitors.
                                                           4                 87.   PropCap and Mr. Watts misappropriated and threaten to further
                                                           5   misappropriate the EBO Cashflow Model without PennyMac's consent.
                                                           6                 88.   As a direct and proximate result of PropCap and Mr. Watts' conduct,
                                                           7   PennyMac has been injured and will continue to be injured in an amount exceeding the
                                                           8   court's jurisdictional minimum.
                                                           9                 89.   PennyMac incurred and will continue to incur additional damages, costs,
                                                       10      expenses, and attorney's fees as a result of PropCap and Mr. Watts' misappropriation.
                                                       11                    90.   PennyMac is entitled to exemplary damages under California Civil Code
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      section 3426.3(c) because PropCap and Mr. Watts' actions were willful, malicious, and
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      fraudulent, causing PropCap and Mr. Watts' unjust enrichment.
AKERMAN LLP




                                                       14                    91.   PennyMac is entitled to an injunction and order mandating PropCap and Mr.
                                                       15      Watts return all trade secret information and cease and desist further misappropriation
                                                       16      pursuant to California Civil Code section 3426.2.
                                                       17                    92.   PennyMac is also entitled to its attorney's fees. Cal. Civ. Code, § 3426.4.
                                                       18                                        THIRD CLAIM FOR RELIEF
                                                       19                   Violation of California Business & Professions Code section 17200, et seq.
                                                       20                    93.   PennyMac incorporates all above paragraphs by reference.
                                                       21                    94.   PropCap and Mr. Watts engaged in unlawful, unfair, and fraudulent business
                                                       22      acts and practices, including using PennyMac's systems without authorization and for an
                                                       23      unauthorized purpose, stealing company property, and poaching employees to build an
                                                       24      EBO investment group identical to PennyMac with insider information.
                                                       25                    95.   PropCap and Mr. Watts targeted specific employees with sensitive
                                                       26      servicing, data, and system knowledge in order to circumvent their limitations and avoid
                                                       27      investing in developing a lesser product.
                                                       28                    96.   Mr. Watts also stole proprietary EBO transaction deal documents, including
                                                                                                                 13                               CASE NO. TBD
                                                                                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                               57552229;1
                                                           Case 2:21-cv-02992-SB-AS Document 1 Filed 04/06/21 Page 14 of 14 Page ID #:14




                                                           1   PennyMac's Flow Sale Agreement, Mortgage Servicing Agreement, Representation and
                                                           2   Warranty Agreement, and Form of Purchase Confirmation, to create an EBO business
                                                           3   identical to PennyMac's.
                                                           4                97.   PropCap and Mr. Watts knew Mr. Watts breached PennyMac's employee
                                                           5   handbook, code of conduct and ethics, and internal policies when Mr. Watts appropriated
                                                           6   the EBO Cashflow Model and EBO transaction deal documents.
                                                           7                98.   PropCap and Mr. Watts' acts and practices were unfair because the
                                                           8   substantial harm PennyMac has and will suffer outweighs any justification PropCap or
                                                           9   Mr. Watts may have for their conduct.
                                                       10                   99.   PennyMac is entitled to restitution and an order enjoining PropCap and Mr.
                                                       11      Watts' further unfair competition.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                                            PRAYER FOR RELIEF
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                   WHEREFORE, PennyMac requests the following relief:
AKERMAN LLP




                                                       14                   1.    Judgment in PennyMac's favor and against Mr. Watts and PropCap on all
                                                       15      causes of action alleged herein;
                                                       16                   2.    Damages in an amount to be proven at trial, including exemplary damages;
                                                       17                   3.    Preliminary and permanent injunctive relief;
                                                       18                   4.    Attorneys' fees and costs of suit;
                                                       19                   5.    Prejudgment interest; and
                                                       20                   6.    Such other and further relief as the court deems just and proper.
                                                       21                   Dated: April 6, 2021                      AKERMAN LLP
                                                       22
                                                                                                                      By: /s/ Justin D. Balser
                                                       23                                                                   Justin D. Balser
                                                                                                                            Parisa Jassim
                                                       24
                                                                                                                      Attorneys for Plaintiff
                                                       25                                                             PRIVATE NATIONAL MORTGAGE
                                                                                                                      ACCEPTANCE COMPANY, LLC
                                                       26
                                                       27
                                                       28
                                                                                                                 14                              CASE NO. TBD
                                                                                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                               57552229;1
